DETAILED ACTION
Claims 1, 7, 8, 14, 15, 20-32 are presented for examination. Claims 1, 7, 8, and 15 stand currently amended. Claims 21-32 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2021 has been entered.
Response to Arguments
Applicant's remarks filed 7 July 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 14 argues:
As such, Dhanwada fails to teach or suggest system agent circuitry to identify differences between a list of component power models in the platform power model and the plurality of simulated hardware components included in the system.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 6,321,366 B1 Tseng, et al. [herein “Tseng”] in view of US patent 5,555,201 Dangelo, et al. [herein “Dangelo”] and US 2014/0107999 A1 Frenkil [herein “Frenkil”].
Applicant’s remaining remarks are moot in light of the new ground of rejection.
Claim Rejections - 35 USC § 112
Claims 1, 7, 8, 14, 15, and 20 have been appropriately corrected. Accordingly, examiner's rejection under § 112 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6,321,366 B1 Tseng, et al. [herein “Tseng”] in view of US patent 5,555,201 Dangelo, et al. [herein “Dangelo”] and US 2014/0107999 A1 Frenkil [herein “Frenkil”].
Claim 1 recites “1. An apparatus comprising: instructions; and system agent circuitry to execute the instructions to:.” The claim term “circuitry” is interpreted in light of Specification page 13 last paragraph.
Tseng column 16 lines 26-34 disclose “A workstation 10 complete with a computer, …. the workstation 10 comprises a CPU 11, a local bus 12, a host/PCI bridge 13, memory bus 14, and main memory 15.” At least the CPU is system agent circuitry to execute instructions.
Claim 1 further recites “identify each of a plurality of simulated hardware components included in a system to be simulated in a platform power model.” Tseng column 21 lines 30-31 disclose “needs the user circuit design as input data 200. The user circuit design is in some form of HDL file.” The circuit design input data is an identification of a plurality of components to be simulated with the simulation using the simulation circuitry. The user circuit corresponds with the power platform. Accordingly, the design of the user circuit corresponds with a platform power model.
But Tseng does not explicitly disclose a power model; however, in analogous art of HDL circuit simulation, Frenkil paragraph 61 teaches “VHDL may be expanded to functionally support transaction level interfaces to a multilevel atomic power model.” Frenkil paragraph 66 teaches:
multiple layers of a design may be modeled using a given power model. The given power model may be used in a gate-level simulation where the interface is all in terms of pins. The same given power model may also be used for a transaction-level simulation.
VHDL expanded multilevel atomic power model corresponds with the user circuit HDL file discussed immediately above.
See Frenkil paragraph 7 last sentence.
Claim 1 further recites “using communicatively coupled processor simulation circuitry.” Tseng column 16 lines 26-34 disclose “A workstation 10 complete with a computer, …. the workstation 10 comprises a CPU 11, a local bus 12, a host/PCI bridge 13, memory bus 14, and main memory 15.” At least the CPU is system agent circuitry to execute instructions. The CPU is processor simulation circuitry of the system agent circuitry.
Claim 1 further recites “identify differences between a list of component power models in the platform power model and the plurality of simulated hardware components included in the system.” Tseng column 21 lines 55-65 disclose “compiler 210 essentially maps the control components of the simulation into software and the evaluation components into software and hardware. … generates a software model for all HDL components…. generates a hardware model for certain HDL components.” Compiling a pre-compiled design is recognizing the user circuit design has not yet been compiled. Determining a software model has not yet been generated (i.e. not yet compiled) is identifying differences between the ‘bitstream’ configuration and the components of the simulation.
Tseng column 21 lines 35-44 discloses:
The system generates a source design database for front end processing step 205. The processed HDL file is now usable by the SEmulation system. The parsing process converts ASCII data to an internal binary data structure and is known to those ordinarily skilled in the art. Please refer to ALFRED V. AHO, RAVI SETHI, AND JEFFREY D. ULLMAN, COMPILERS: PRINCIPLES, TECHNIQUES, AND TOOLS (1988), which is incorporated by reference herein.
Tseng column 22 lines 43-45 discloses “The system generates a source design database containing the parsed HDL code.” If the system has a generated source design database for the HDL code, then there are no differences between the HDL code components and the simulated hardware components of the source design database ‘bitstream’ configuration. If the system has not yet compiled/parsed the HDL then the differences are the components of the HDL design which must still be mapped into software and hardware.

Tseng does not explicitly disclose determining differences between a compiled binary and a changed source list of component models; however, in analogous art of modeling power components, Dangelo column 32 lines 18-24 teach:
Further modifications may be made to the compiler so that it will operate only on data in the schematic net list which has changed since the last compilation (incremental compilation), thus providing significantly reduced compile times, which, while desirable, is not strictly necessary for function.
Incremental compilation determines “which has changed.” Determining changes is identifying differences.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng and Dangelo. One having ordinary skill in the art would have found motivation to use incremental compiling into the system of simulation of a circuit design for the advantageous purpose of “providing significantly reduced compile times.” See Dangelo column 32 line 23. Further motivation to combine is found because Tseng column 21 lines 40-44 explicitly cites to a textbook titled “Compilers: Principles, Techniques, and Tools.” The reference to a compilers textbook as background information indicates suitability to combine with corresponding compiler related techniques.
Claim 1 further recites “in response to determining there are differences, retrieve, from one or more power model libraries, a plurality of component power models, each of the plurality of component power models corresponding to respective ones of at least some of the identified plurality of simulated hardware components.” Tseng column 27 lines 18-20 disclose “The synthesizer server 360 has the ability to match the user's circuit design components to any standard existing logic elements found in a library 361.” Using logic elements found in a library to compile the user’s circuit design components is retrieving from a model library, a plurality of component models corresponding to respective hardware components.
Dangelo column 32 lines 18-24 teach:
Further modifications may be made to the compiler so that it will operate only on data in the schematic net list which has changed since the last compilation (incremental compilation), thus providing significantly reduced compile times, which, while desirable, is not strictly necessary for function.

Claim 1 further recites “generate at least one reconfigured platform power model by combining the retrieved plurality of component power models, the reconfigured platform power model to simulate power consumption of the system that includes the plurality of simulated hardware components.” Tseng column 21 lines 55-65 disclose “compiler 210 essentially maps the control components of the simulation into software and the evaluation components into software and hardware. … generates a software model for all HDL components…. generates a hardware model for certain HDL components.” Compiling a pre-compiled design is recognizing the user circuit design has not yet been compiled. Determining a software model has not yet been generated (i.e. not yet compiled) is identifying differences between the ‘bitstream’ configuration and the components of the simulation.
The compiled software and hardware models for the user circuit design, i.e. the ‘bitstream’ configuration, is a generated reconfiguration model for the platform which combines the plurality of component models.
Claim 1 further recites “pause operation of the processor simulation circuitry in response to at least one of a periodic sampling interval or an event-driven sampling interval, wherein in response to pausing the operation of the processor simulation circuitry, receive performance data from the processor simulation circuitry.” From the above list of alternatives the Examiner is selecting “an event driven sampling interval.”
Tseng column 19 lines 29-32 disclose “The user can stop the simulation to inspect values as shown in step 115. Indeed, the user can stop the simulation at any time during the test/debug session.” Stopping the simulation is pausing operation of the processor simulation circuitry. The user stopping the simulation is an event-driven sampling. Inspecting values corresponds with receiving performance data.
Furthermore, Tseng column 20 lines 35-38 disclose “system logs all values of hardware register components at a user-defined logging frequency …. The logging frequency determines how often the output values are recorded.” See further Tseng column 41. A logging frequency is a periodic sampling interval. Recording output values corresponds with receiving performance data.

System 1106 may be configured to generate power estimation data 1112 which may be displayed on display unit 1114. … It is noted that power estimation data 1112 may also be referred to as power consumption or power dissipation data. In other embodiments, system 1106 may be configured to generate energy estimation data, timing estimation data, and/or other performance data.
Generated power estimation data is received performance data from the circuit simulation.
Claim 1 further recites “and resume operation of the processor simulation circuitry.” Tseng column 19 lines 41-42 disclose “After stopping and inspection, the user can continue to run in simulation.” Continuing to run the simulation is resuming operation of the processor simulation circuitry.
Claim 1 further recites “and generate, using the reconfigured platform power model and the received performance data, power data associated with the system.” Tseng column 20 line 21 discloses “inspect values resulting from the simulation process.” The values resulting from the simulation process is power data associated with the system generated by the simulated power modeling.
Claim 7 further recites “7. The apparatus of claim 1, wherein the plurality of simulated hardware components include virtualized memory corresponding to memory of the system.” Tseng column 21 lines 48-52 disclose “The component type analysis classifies HDL components into combinational components, register components, clock components, memory components, and test-bench components.” Simulated memory components are virtualized memory corresponding to the memory of the physical system being simulated.
Claim 8 recites “8. A first system, comprising: virtual power monitor circuitry to interact with performance simulation.” The claim term “circuitry” is interpreted in light of Specification page 13 last paragraph.
Tseng column 16 lines 26-34 disclose “A workstation 10 complete with a computer, …. the workstation 10 comprises a CPU 11, a local bus 12, a host/PCI bridge 13, memory bus 14, and main memory 15.” At least the CPU is system agent circuitry to execute instructions.
Claim 8 further recites “the virtual power monitor circuitry including at least system agent circuitry to: identify each of a plurality of simulated hardware components included in a second system to be simulated in a platform power model.” Tseng column 21 lines 30-31 disclose “needs the user circuit design as input data 200. The user circuit design is in some form of HDL file.” The circuit 
But Tseng does not explicitly disclose a power model; however, in analogous art of HDL circuit simulation, Frenkil paragraph 61 teaches “VHDL may be expanded to functionally support transaction level interfaces to a multilevel atomic power model.” Frenkil paragraph 66 teaches:
multiple layers of a design may be modeled using a given power model. The given power model may be used in a gate-level simulation where the interface is all in terms of pins. The same given power model may also be used for a transaction-level simulation.
VHDL expanded multilevel atomic power model corresponds with the user circuit HDL file discussed immediately above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng, Dangelo, and Frenkil. One having ordinary skill in the art would have found motivation to use atomic power models into the system of simulation of a circuit design for the advantageous purpose of “modeling power across multiple levels of design abstraction are desired.” See Frenkil paragraph 7 last sentence.
Claim 8 further recites “using communicatively coupled processor simulation circuitry.” Tseng column 16 lines 26-34 disclose “A workstation 10 complete with a computer, …. the workstation 10 comprises a CPU 11, a local bus 12, a host/PCI bridge 13, memory bus 14, and main memory 15.” At least the CPU is system agent circuitry to execute instructions. The CPU is processor simulation circuitry of the system agent circuitry.
Claim 8 further recites “identify differences between a list of component power models in the platform power model and the plurality of simulated hardware components included in the second system.” Tseng column 21 lines 55-65 disclose “compiler 210 essentially maps the control components of the simulation into software and the evaluation components into software and hardware. … generates a software model for all HDL components…. generates a hardware model for certain HDL components.” Compiling a pre-compiled design is recognizing the user circuit design has not yet been compiled. Determining a software model has not yet been generated (i.e. not yet compiled) is identifying differences between the ‘bitstream’ configuration and the components of the simulation.

The system generates a source design database for front end processing step 205. The processed HDL file is now usable by the SEmulation system. The parsing process converts ASCII data to an internal binary data structure and is known to those ordinarily skilled in the art. Please refer to ALFRED V. AHO, RAVI SETHI, AND JEFFREY D. ULLMAN, COMPILERS: PRINCIPLES, TECHNIQUES, AND TOOLS (1988), which is incorporated by reference herein.
Tseng column 22 lines 43-45 discloses “The system generates a source design database containing the parsed HDL code.” If the system has a generated source design database for the HDL code, then there are no differences between the HDL code components and the simulated hardware components of the source design database ‘bitstream’ configuration. If the system has not yet compiled/parsed the HDL then the differences are the components of the HDL design which must still be mapped into software and hardware.
Compiling the user HDL design file corresponds with configuring/reconfiguring the platform power model. The resulting ‘bitstream’ configuration of the parsed HDL code corresponds with the claimed “platform power model.”
Tseng does not explicitly disclose determining differences between a compiled binary and a changed source list of component models; however, in analogous art of modeling power components, Dangelo column 32 lines 18-24 teach:
Further modifications may be made to the compiler so that it will operate only on data in the schematic net list which has changed since the last compilation (incremental compilation), thus providing significantly reduced compile times, which, while desirable, is not strictly necessary for function.
Incremental compilation determines “which has changed.” Determining changes is identifying differences.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng and Dangelo. One having ordinary skill in the art would have found motivation to use incremental compiling into the system of simulation of a circuit design for the advantageous purpose of “providing significantly reduced compile times.” See Dangelo column 32 line 23. Further motivation to combine is found because Tseng column 21 lines 40-44 explicitly cites to a textbook titled “Compilers: Principles, Techniques, and Tools.” The reference to a compilers textbook as background information indicates suitability to combine with corresponding compiler related techniques.
in response to determining there are differences, retrieve, from one or more power model libraries, a plurality of component power models, each of the plurality of component power models corresponding to respective ones of at least some of the identified simulated hardware components.” Tseng column 27 lines 18-20 disclose “The synthesizer server 360 has the ability to match the user's circuit design components to any standard existing logic elements found in a library 361.” Using logic elements found in a library to compile the user’s circuit design components is retrieving from a model library, a plurality of component models corresponding to respective hardware components.
Dangelo column 32 lines 18-24 teach:
Further modifications may be made to the compiler so that it will operate only on data in the schematic net list which has changed since the last compilation (incremental compilation), thus providing significantly reduced compile times, which, while desirable, is not strictly necessary for function.
Incremental compilation determines “which has changed.” Determining changes is identifying differences. Incremental compiling is retrieving respective component models “only … which has changed.” Thus the compiling of components is done only after determining there are differences.
Claim 8 further recites “generate at least one reconfigured platform power model by combining the retrieved plurality of component power models, the reconfigured platform power model to simulate power consumption of the second system that includes the plurality of simulated hardware components.” Tseng column 21 lines 55-65 disclose “compiler 210 essentially maps the control components of the simulation into software and the evaluation components into software and hardware. … generates a software model for all HDL components…. generates a hardware model for certain HDL components.” Compiling a pre-compiled design is recognizing the user circuit design has not yet been compiled. Determining a software model has not yet been generated (i.e. not yet compiled) is identifying differences between the ‘bitstream’ configuration and the components of the simulation.
The compiled software and hardware models for the user circuit design, i.e. the ‘bitstream’ configuration, is a generated reconfiguration model for the platform which combines the plurality of component models.
Claim 8 further recites “pause operation of the processor simulation circuitry in response to at least one of a periodic sampling interval or an event-driven sampling interval, in response to pausing the operation of the processor simulation circuitry, receive performance data from the processor simulation circuitry.” From the above list of alternatives the Examiner is selecting “an event driven sampling interval.”
Tseng column 19 lines 29-32 disclose “The user can stop the simulation to inspect values as shown in step 115. Indeed, the user can stop the simulation at any time during the test/debug session.” Stopping the simulation is pausing operation of the processor simulation circuitry. The user stopping the simulation is an event-driven sampling. Inspecting values corresponds with receiving performance data.
Furthermore, Tseng column 20 lines 35-38 disclose “system logs all values of hardware register components at a user-defined logging frequency …. The logging frequency determines how often the output values are recorded.” See further Tseng column 41. A logging frequency is a periodic sampling interval. Recording output values corresponds with receiving performance data.
Claim 8 further recites “and resume operation of the processor simulation circuitry.” Tseng column 19 lines 41-42 disclose “After stopping and inspection, the user can continue to run in simulation.” Continuing to run the simulation is resuming operation of the processor simulation circuitry.
Claim 8 further recites “and generate, using the reconfigured platform power model and the received performance data, power data associated with the second system.” Tseng column 20 line 21 discloses “inspect values resulting from the simulation process.” The values resulting from the simulation process is power data associated with the system generated by the simulated power modeling.
Dependent claim14 is substantially similar to claim7 above and is rejected for the same reasons.
Claim 15 recites “15. A method for monitoring power, the method comprising identifying, by system agent circuitry communicatively coupled to processor simulation circuitry, each of a plurality of simulated hardware components included in a system to be simulated in a platform power model using the processor simulation circuitry.” Tseng column 16 lines 26-34 disclose “A workstation 10 complete with a computer, …. the workstation 10 comprises a CPU 11, a local bus 12, a host/PCI bridge 13, memory bus 14, and main memory 15.” At least the CPU is system agent circuitry to execute instructions. The CPU is processor simulation circuitry of the system agent circuitry.

But Tseng does not explicitly disclose a power model; however, in analogous art of HDL circuit simulation, Frenkil paragraph 61 teaches “VHDL may be expanded to functionally support transaction level interfaces to a multilevel atomic power model.” Frenkil paragraph 66 teaches:
multiple layers of a design may be modeled using a given power model. The given power model may be used in a gate-level simulation where the interface is all in terms of pins. The same given power model may also be used for a transaction-level simulation.
VHDL expanded multilevel atomic power model corresponds with the user circuit HDL file discussed immediately above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng, Dangelo, and Frenkil. One having ordinary skill in the art would have found motivation to use atomic power models into the system of simulation of a circuit design for the advantageous purpose of “modeling power across multiple levels of design abstraction are desired.” See Frenkil paragraph 7 last sentence.
Claim 15 further recites “identifying differences between a list of component power models in the platform power model and the plurality of simulated hardware components.” Tseng column 21 lines 55-65 disclose “compiler 210 essentially maps the control components of the simulation into software and the evaluation components into software and hardware. … generates a software model for all HDL components…. generates a hardware model for certain HDL components.” Compiling a pre-compiled design is recognizing the user circuit design has not yet been compiled. Determining a software model has not yet been generated (i.e. not yet compiled) is identifying differences between the ‘bitstream’ configuration and the components of the simulation.
Tseng column 21 lines 35-44 discloses:
The system generates a source design database for front end processing step 205. The processed HDL file is now usable by the SEmulation system. The parsing process converts ASCII data to an internal binary data structure and is known to those ordinarily skilled in the art. Please refer to ALFRED V. AHO, RAVI SETHI, AND JEFFREY D. ULLMAN, 
Tseng column 22 lines 43-45 discloses “The system generates a source design database containing the parsed HDL code.” If the system has a generated source design database for the HDL code, then there are no differences between the HDL code components and the simulated hardware components of the source design database ‘bitstream’ configuration. If the system has not yet compiled/parsed the HDL then the differences are the components of the HDL design which must still be mapped into software and hardware.
Compiling the user HDL design file corresponds with configuring/reconfiguring the platform power model. The resulting ‘bitstream’ configuration of the parsed HDL code corresponds with the claimed “platform power model.”
Tseng does not explicitly disclose determining differences between a compiled binary and a changed source list of component models; however, in analogous art of modeling power components, Dangelo column 32 lines 18-24 teach:
Further modifications may be made to the compiler so that it will operate only on data in the schematic net list which has changed since the last compilation (incremental compilation), thus providing significantly reduced compile times, which, while desirable, is not strictly necessary for function.
Incremental compilation determines “which has changed.” Determining changes is identifying differences.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng and Dangelo. One having ordinary skill in the art would have found motivation to use incremental compiling into the system of simulation of a circuit design for the advantageous purpose of “providing significantly reduced compile times.” See Dangelo column 32 line 23. Further motivation to combine is found because Tseng column 21 lines 40-44 explicitly cites to a textbook titled “Compilers: Principles, Techniques, and Tools.” The reference to a compilers textbook as background information indicates suitability to combine with corresponding compiler related techniques.
Claim 15 further recites “in response to determining there are differences, retrieving from one or more power model libraries, by the system agent circuitry, a plurality of component power models, each of the plurality of component power models corresponding to respective ones of at least some of the identified simulated hardware components included in the system.” Tseng 
Dangelo column 32 lines 18-24 teach:
Further modifications may be made to the compiler so that it will operate only on data in the schematic net list which has changed since the last compilation (incremental compilation), thus providing significantly reduced compile times, which, while desirable, is not strictly necessary for function.
Incremental compilation determines “which has changed.” Determining changes is identifying differences. Incremental compiling is retrieving respective component models “only … which has changed.” Thus the compiling of components is done only after determining there are differences.
Claim 15 further recites “generating, by the system agent circuitry, at least one reconfigured platform power model by combining the retrieved plurality of component power models, the reconfigured platform power model to simulate power consumption of the system that includes the plurality of simulated hardware components.” Tseng column 21 lines 55-65 disclose “compiler 210 essentially maps the control components of the simulation into software and the evaluation components into software and hardware. … generates a software model for all HDL components…. generates a hardware model for certain HDL components.” Compiling a pre-compiled design is recognizing the user circuit design has not yet been compiled. Determining a software model has not yet been generated (i.e. not yet compiled) is identifying differences between the ‘bitstream’ configuration and the components of the simulation.
The compiled software and hardware models for the user circuit design, i.e. the ‘bitstream’ configuration, is a generated reconfiguration model for the platform which combines the plurality of component models.
Claim 15 further recites “pausing operation of the processor simulation circuitry in response to at least one of a periodic sampling interval or an event-driven sampling interval; in response to pausing the operation of the processor simulation circuitry, receiving, by the system agent circuitry, performance data from the processor simulation circuitry.” From the above list of alternatives the Examiner is selecting “an event driven sampling interval.”

Furthermore, Tseng column 20 lines 35-38 disclose “system logs all values of hardware register components at a user-defined logging frequency …. The logging frequency determines how often the output values are recorded.” See further Tseng column 41. A logging frequency is a periodic sampling interval. Recording output values corresponds with receiving performance data.
Claim 15 further recites “and resuming operation of the processor simulation circuitry.” Tseng column 19 lines 41-42 disclose “After stopping and inspection, the user can continue to run in simulation.” Continuing to run the simulation is resuming operation of the processor simulation circuitry.
Claim 15 further recites “and generating, by the system agent circuitry, using the reconfigured platform power model and the received performance data, power data associated with the system.” Tseng column 20 line 21 discloses “inspect values resulting from the simulation process.” The values resulting from the simulation process is power data associated with the system generated by the simulated power modeling.
Dependent claim 20 is substantially similar to claim 7 above and is rejected for the same reasons.
Claim 21 further recites”21. The apparatus of claim 1, wherein the one or more power model libraries include at least one of dynamic component power models or static component power models.” From the above list of alternatives the Examiner is selecting “dynamic component power models.”
Tseng does not explicitly disclose a power model; however, in analogous art of HDL circuit simulation, Frenkil paragraph 61 teaches “VHDL may be expanded to functionally support transaction level interfaces to a multilevel atomic power model.” Frenkil paragraph 66 teaches:
multiple layers of a design may be modeled using a given power model. The given power model may be used in a gate-level simulation where the interface is all in terms of pins. The same given power model may also be used for a transaction-level simulation.

Simulating transactions for power estimation is simulating a dynamic component power.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng, Dangelo, and Frenkil. One having ordinary skill in the art would have found motivation to use atomic power models into the system of simulation of a circuit design for the advantageous purpose of “modeling power across multiple levels of design abstraction are desired.” See Frenkil paragraph 7 last sentence.
Claim 22 further recites”22. The apparatus of claim 21, wherein the dynamic component power models represent dynamic power data corresponding to at least one simulated task.” Tseng does not explicitly disclose a power model; however, in analogous art of HDL circuit simulation, Frenkil paragraph 61 teaches “VHDL may be expanded to functionally support transaction level interfaces to a multilevel atomic power model.” Frenkil paragraph 66 teaches:
multiple layers of a design may be modeled using a given power model. The given power model may be used in a gate-level simulation where the interface is all in terms of pins. The same given power model may also be used for a transaction-level simulation.
VHDL expanded multilevel atomic power model corresponds with the user circuit HDL file discussed immediately above.
Simulating transactions for power estimation is simulating a simulated task. A transaction is a task.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng, Dangelo, and Frenkil. One having ordinary skill in the art would have found motivation to use atomic power models into the system of simulation of a circuit design for the advantageous purpose of “modeling power across multiple levels of design abstraction are desired.” See Frenkil paragraph 7 last sentence.
Claim 23 further recites”23. The apparatus of claim 1, wherein the plurality of component power models correspond to simulation of at least one of CPU activity, GPU activity, display activity, or memory activity.” From the above list of alternatives the Examiner is selecting “memory activity.”

Claim 24 further recites”24. The apparatus of claim 1, wherein, in response to determining there are differences, remove one or more component power models from the platform power model based on the identified plurality of simulated hardware components included in the system.” Tseng does not explicitly disclose removing component power models; however, in analogous art of modeling power components, Dangelo column 32 lines 13-18 teach:
The LCMP compiler is further modified so that it will read parameters in the net-list identifying components and nets which have been de-activated. In response to a "deactivated" component or net, the compiler will simply skip over that component or net, effectively ignoring it and removing it (temporarily) from the design until it is again marked as "activated".
Removing deactivated designs is removing one or more component power models from the platform power model based on the respective simulated hardware component being deactivated from the components included in the system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tseng and Dangelo. One having ordinary skill in the art would have found motivation to use incremental compiling into the system of simulation of a circuit design for the advantageous purpose of “providing significantly reduced compile times.” See Dangelo column 32 line 23. Further motivation to combine is found because Tseng column 21 lines 40-44 explicitly cites to a textbook titled “Compilers: Principles, Techniques, and Tools.” The reference to a compilers textbook as background information indicates suitability to combine with corresponding compiler related techniques.
Dependent claims 25-28 and 29-32 are substantially similar to claims 21-24 above and are rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        21 October 2021